Citation Nr: 1723282	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, to include as due to asbestos exposure.

2.  Entitlement to service connection for residuals of prostate cancer, status post radical prostatectomy, to include as due to asbestos exposure.

3.  Entitlement to service connection for a low back disability characterized as a low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2016 for further development.  

The Veteran presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that colon cancer was manifested during the Veteran's active duty service or is otherwise related to service, to include as due to exposure to asbestos.   

2.  The weight of the evidence is against a finding that prostate cancer was  manifested during the Veteran's active duty service or is otherwise related to service, to include as due to exposure to asbestos.   

3.  The Veteran's low back disability clearly and unmistakably existed prior to service and was not aggravated by service.  

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for residuals of colon cancer, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).

2.  The criteria for an award of service connection for residuals of prostate cancer, status post radical prostatectomy, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).

3.  The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in April 2016, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination. Ultimately the claims were remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Colon cancer and prostate cancer

The service treatment records fail to reflect any findings attributed to either colon cancer or prostate cancer.  The Veteran contends that these were incurred as a result of exposure to asbestos.

The Veteran submitted an article from asbestos.com.  The article stated that "The exact causes of prostate cancer are still not completely understood."  It listed several risk factors that have been identified, including age, ethnicity, family history, certain changes in the prostate, and a diet rich in meat and animal fat.  It stated that men over the age of 50 are at the highest risk of developing prostate cancer.  It stated that other risk factors, such as obesity, smoking, and lack of exercise have been studied for their possible connection to prostate cancer.  It stated that thus far, none of these can be defined as risk factors.  Finally, it stated that another possible risk factor that has been assessed is exposure to asbestos.  After citing a few scientific studies on the matter, it stated that "Although limited, scientific studies such as these have documented and illuminated the possible link between asbestos exposure and prostate cancer.  A lucid understanding of this plausible connection will only be achieved through further research and analysis." 

The Veteran underwent a radical retropubic prostatectomy in April 1999.  He was noted to have had a past history of colon cancer (VBMS, 5/10/10, pgs. 40-47).  

Dr. K.P. submitted a February 2016 correspondence in which he stated that the Veteran has a history of prostate and colon cancer.  He further stated that "I think that the probability of these cancers being caused or aggravated by exposure to solvents and/or asbestos during his military service is at least or greater than 50%" (VBMS, 4/22/16).  

The Veteran underwent a VA examination in April 2016.  The examiner reviewed the claims file in conjunction with the examination.  

The examiner found that it was less likely than not that either colon cancer or prostate cancer was related to military service, to include asbestos exposure.  She pointed out that documented correlation of military service, to include asbestos
exposure, is lacking. 

She noted that according the rating decision, the Veteran's exposure could not be
verified or confirmed with the service department.  According to the literature, asbestos was used by U.S Armed Forces in large amounts between 1935 and 1975. The Army started using asbestos in the 1930s which was common in vehicles, aircraft, weapons, gear and to build bases.  Mechanics were exposed from contact with brake pads, clutches, bearing and working on fuel systems.

The examiner noted that even if the Veteran had been exposed to asbestos, from the claimed exposure to earliest private care, there is no diagnosis of lung cancer or asbestosis lung disease.

The examiner noted that according to the National Cancer Institute and American Thoracic Society, asbestosis exposure refers to pneumoconiosis caused by inhaled asbestos fibers.  Individuals may be exposed to asbestos in their work place, communities or homes.  Asbestos fibers are released into the air and over time
cause inflammation of the lungs (cancer.gov, thoracic.org)

She also noted that according to the U.S Department of Health and Human Services, the Environmental Protection Agency (EPA, and the International Agency for Research on Cancer) asbestos exposure increases the risk of lung cancer and mesothelioma.  Additionally, some studies have suggested a relationship between asbestos and gastrointestinal, colorectal, throat, kidney, gallbladder, and esophagus cancer.  However, she noted that the evidence is inconclusive (cancer.gov).  

The examiner reviewed conflicting studies (five of them) that consider a link between prostate cancer and asbestosis.  She noted that three studies found no association.  None of them found a definite correlation. (www.asbestos.com/cancer/prostate.php.).

The examiner cited an article entitled "Colorectal Cancer and Asbestos Exposure."
The article discussed a possible link between colorectal cancer and asbestos
exposure.  She noted that the article states there is no definite proof asbestosis causes colorectal cancer, but several studies cite a correlation and even a causal relationship.  

The examiner considered the lay statements of the Veteran (that he was exposed to asbestos between June 1954 and June 1956).  He stated that he was exposed to asbestos in the barracks, shops, and ships where he worked, slept and lived.  He believes his prostate and colorectal cancer are related to this exposure.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has satisfied the first element of service connection in that there is no dispute that he has been diagnosed with colon and prostate cancer.

With respect to the second element of service connection, there are no findings of an in-service injury in the service treatment records.  Moreover, there has been no verification of the Veteran's claims that he was exposed to asbestos.  However, affording him the benefit of the doubt and given his credible testimony, the Board finds that he was exposed to asbestos, and that he has satisfied the second element of service connection.

It is the third element of service connection in which the Veteran's claims falls short.  As noted above, the service treatment records contain no findings attributed to colon or prostate cancer, so chronicity of a disability is not established.  Moreover, there has been no contention that prostate or colon cancer has been continuous since service.    

However, if the competent medical evidence indicates that the Veteran's colon and prostate cancer are related to the Veteran's active service, then an award of service connection would be appropriate.

The Veteran has submitted an internet article and a February 2016 correspondence from Dr. K. P. that weigh in favor of his claims.  The April 2016 VA examiner's opinion weighs against the claims.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physician in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that with regard to the first two inquiries, the opinions of Dr. K.P. and the VA examiner are of equal probative value.  They both rendered fully articulated opinions that were not speculative in nature.  Moreover, the VA examiner clearly stated that she reviewed the claims file and it is clear that she was aware of the factual premise.  Dr. K. P.'s knowledge of the factual premise is unclear.  There is no indication that he reviewed the claims file.  However, insofar as the issue in this case is whether exposure to asbestos is responsible for colon and/or prostate cancer, the Board finds that K.P. had sufficient knowledge to render an opinion on the matter.  

The Board notes that the article from asbestos.com is of little probative value because it is entirely speculative in nature.  After citing several known risk factors for prostate cancer, it stated that asbestos exposure was a possible risk factor.  The article admitted that the scientific studies have been limited and that "a lucid understanding of this plausible connection will only be achieved through further research and analysis." [Emphasis added].  
 
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

It is this factor in which the opinion of the VA examiner is superior.  The Board notes that the opinion of Dr. K.P. is not supported by any reasoned analysis.  On the other hand, the VA examiner noted the lay statements of the Veteran; referenced the article on asbestos.com; and cited several other medical treatises on the issue.  The research she cited showed that a link between asbestos exposure and colon and prostate cancer is inconclusive.  Indeed, the examiner noted that the majority of studies reviewed failed to show an association between various cancers and asbestos exposure.  Overall, the reasoning supplied is sufficient to support the conclusion that the Veteran's prostate and colon cancers are less likely than not related to asbestos exposure.

For the foregoing reasons, the Board finds the VA examiner's opinion to be the most probative of record.  

The Veteran himself believes that his prostate and colon cancer diagnoses are related to exposure to asbestos in service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's colon and prostate cancers falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for residuals of colon cancer, and residuals of prostate cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Low back

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The service treatment records reflect that the Veteran underwent an induction examination in March 1954.  It yielded normal findings (VBMS, 5/21/57, p. 25).  In July 1954, the Veteran sought treatment for back trouble.  He reported that he has had back problems (chronic lumbar strain) for four years.  An x-ray showed that there was some loss of the normal lumbar lordosis.  An August 1954 report reflects that the original injury occurred when he was lifting peanut shell equipment in civilian life.  He reported that since that time, he has had several episodes of recurrence of low back strain on awkward movements or heavy lifting.  He also reported that prior to military service, he received some electric shock treatment to his back.  The August 1954 report reflects that the Veteran was in his fifth week of basic training and that he was not particularly symptomatic.  Upon examination, he was diagnosed with a chronic, mild, lumbosacral spine strain.  He was advised to avoid heavy lifting, otherwise he could take part in otherwise normal training activities (VBMS, 5/21/57, pgs. 6-12).  

The Veteran sought treatment again in October 1954.  Once again it was noted that he had injured his back prior to service (this report reflects the injury occurred three years earlier).  He reported low back pain brought on by prolonged sitting or standing and by heavy lifting.  There was a provisional diagnosis of slippage L4-L5.  X-rays revealed that neural arches were intact on all lumbar vertebra.  There was no spondylolisthesis.  There were no other abnormalities.  He was assessed with a chronic low back strain.  Subsequent treatment reports reflect that the Veteran reported back pain again in July 1955, for which he received heat treatment (VBMS, 5/21/57, pgs. 6-12).  

The Veteran underwent a separation examination in April 1956 (VBMS, 5/21/57, p. 29).  Normal findings were shown at that time.   

In a February 2016 correspondence, Dr. K.P. opined that the Veteran "has some chronic back issues with degenerative disc disease in the thoracic and lumbar spine.  I think that there is greater than 75% probability that these were aggravated by his time in the service."  (VBMS, 4/22/16).  

The Veteran underwent a VA examination in August 2016.  The examiner reviewed the claims file in conjunction with the examination.  She found that based on the above-referenced service treatment records, the Veteran clearly and unmistakably had a back disability that preexisted service.  She found that it was clear and unmistakable that the disability was not permanently aggravated by service.  She noted that he was diagnosed with a mild, chronic lumbar strain in August 1954, but that the Veteran's discharge examination was normal.  Finally, she found that it was less likely than not that the Veteran's current disability was related to service.  She noted Dr. K.P.'s assessment that the Veteran has "some chronic back issues with degenerative disc disease in the thoracic and lumbar spine."  She then pointed out that there is no indication as to when his degenerative joint disease was diagnosed in the medical evidence.  The Board notes that it was not diagnosed during service or for many years thereafter.  

Analysis

In this case, the Veteran has once again satisfied the first two elements of his service connection claim.  There is no dispute that the Veteran has a current back disability.  Additionally, the service treatment records reflect treatment for that disability.

Once again, it is the third element of his service connection claim that the Veteran has not satisfied.  

As noted above, the Veteran's March 1954 induction examination yielded normal findings.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

Although the Veteran's March 1954 induction examination yielded normal findings, subsequent in-service treatment records reflect that the Veteran's back disability began 3-4 years prior to service.  The evidence in this regard is both clear and unmistakable.  Moreover, the evidence is against a finding that the preexisting low back disability was aggravated by service.  Although he sought treatment for his back several times during service, the Veteran reported in July 1954 that he has had a chronic lumbar strain for four years.  He subsequently reported that his chronic lumbar strain resulted in several episodes of recurrence of low back strain on awkward movements, heavy lifting, or prolonged sitting or standing.  During service, he sought treatment for several episodes of a low back strain.  Consequently, the symptoms he experienced during service were similar to the symptoms he experienced prior to service.  His diagnosis never changed.  He continued to be diagnosed with a chronic low back strain and his separation examination yielded normal findings.  

The Board acknowledges the February 2016 opinion of Dr. K.P.  He opined that there is "greater than 75% probability that these were aggravated by his time in the service."  However, the Board must weigh this opinion against that of the April 2016 VA examiner.  

The opinion of Dr. K.P. was not supported by any rationale.  The August 2016 VA examiner on the other hand, was supported by a thorough rationale in which she noted that that degenerative joint disease was not noted in service and that the separation examination was normal.   

For the foregoing reasons, the Board finds the VA examiner's opinion to be the more probative of the opinions of record.  

The Veteran himself believes that his low back disability is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for residuals of colon cancer is denied.

Entitlement to service connection for residuals of prostate cancer, status post radical prostatectomy is denied.

Entitlement to service connection for a low back disability is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


